10/09/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                        Assigned on Briefs September 5, 2018

          LEWIS CREED JACKSON V. SHARON SMITH JACKSON

                Appeal from the Chancery Court for Putnam County
                   No. 2012-263    Amy V. Hollars, Chancellor


                            No. M2018-00361-COA-R3-CV


The parties initiated divorce proceedings in 2012. Trial dates were set and then
continued a number of times until August 2017, when the trial court issued an order
stating that the trial would take place on October 31, 2017, and that there would be no
more continuances. Neither the husband nor his attorney appeared for the trial, and the
wife proceeded to present evidence in support of her case. The trial court granted the
wife a divorce, designated her the primary residential parent, divided the marital
property, awarded her child support, and awarded her attorney’s fees. The husband
moved to have the divorce decree set aside based on excusable neglect, inadvertence, or
mistake. The trial court denied the husband’s motion, and the husband appealed. On
appeal, the husband challenges the trial court’s refusal to set the decree aside. He also
alleges the trial court erred in dividing the marital property, finding he was voluntarily
underemployed for purposes of calculating his child support obligation, and awarding the
wife her attorney’s fees. We affirm the trial court’s judgment in all respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and BRANDON O. GIBSON, J., joined.

Lynda W. Patterson, Livingston, Tennessee, for the appellant, Lewis Creed Jackson.

Martelia Theresa Goff Crawford, Cookeville, Tennessee, for the appellee, Sharon Smith
Jackson.
                                       OPINION

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Lewis Creed Jackson (“Husband”) and Sharon Smith Jackson (“Wife”) were
married for twenty-five years and had one minor child who was eleven years old when
they separated in February 2012. Husband filed a complaint seeking a divorce in August
2012, and Wife filed an answer and counter-complaint for divorce. Both parents sought
to be named the primary residential parent.

       The parties attempted to mediate their case in March 2015, but they were unable to
reach a settlement. The trial court entered an order scheduling the case to be tried on
November 5, 2015. For reasons that do not appear in the record, the trial was
rescheduled for July 28, 2016. Father’s attorney requested to withdraw from the case on
April 11, 2016, which the court allowed by order dated April 22, 2016. Husband’s
replacement counsel filed a notice of appearance on June 21, 2016, and moved to
continue the case on June 27, 2016. Husband’s replacement counsel then filed a motion
seeking permission to withdraw from representing Husband the following month, on July
18, but the record does not contain a ruling on that motion. The trial court entered an
order on April 4, 2017, setting the case for trial on July 13, 2017.

        On July 10, 2017, the trial court entered an agreed order to continue the trial date
of July 13, 2017, to an unspecified later date. Husband’s counsel again moved for
permission to withdraw from his representation of Husband on August 22, 2017. The
trial court held a hearing on August 31, 2017, and it entered an order that same day
allowing Husband’s replacement counsel to withdraw “for good cause shown.” The
order also stated:

       The respondent shall have (15) days to hire a new attorney in this cause and
       notify opposing counsel. A trial date is set for Oct. 31, 2017 at 9:00 A.M.
       There will be no more continuances.

       Wife and her attorney were present for the trial on October 31, 2017, but neither
Husband nor anyone representing Husband appeared in court on that day for the trial of
this matter. The trial proceeded in Husband’s absence. Wife presented her case by
introducing testimony and documents into evidence, and the trial court issued an order
and decree of divorce granting Wife a divorce based on Husband’s “inappropriate marital
conduct.” The court divided the marital property between Wife and Husband, named
Wife the primary residential parent, awarded Wife her attorney’s fees, and awarded Wife
child support, both retroactive and prospective. The amount of child support the court
awarded was based, in part, on its determination that Husband “intentionally and
voluntarily underemployed himself by cutting out his overtime hours” in the year
preceding the trial.

                                           -2-
      Husband filed a motion to set aside the divorce decree pursuant to Tenn. R. Civ. P.
55.02. He claimed that he was not in court for the trial on October 31, 2017, because he
thought his attorney was going to have the trial continued. The trial court denied
Husband’s motion by order filed on February 14, 2018, stating:

             1. The Court finds that Plaintiff-Husband brought his motion
      pursuant to Tenn. Rules of Civil Procedure 60.02 claiming excusable
      neglect in failure to appear at the final hearing and requesting that the Order
      from October 31, 2017 be set aside. The Court emphatically denies this
      motion on the grounds that Plaintiff-Husband was well aware of his court
      date, and willfully failed to appear in court on October 31, 2017 for the
      scheduled final hearing in this matter which has been pending since 2012.

              2. The Court finds from the testimony of Plaintiff-Husband that he
      received a copy of the Court’s order of August 31st, 2017, allowing his
      former attorney to withdraw, setting this matter for final hearing with
      sufficient time for Plaintiff-Husband to obtain an attorney and for an
      attorney to prepare, and such order stating that no continuances would be
      granted of the final hearing date.

             Plaintiff-Husband further admitted that he neither took a copy of this
      Order with him to his interview with Kelsy Miller on September 14, 2017,
      nor to her office on the evening of October 30, 2017, at 4:50 pm, when he
      paid his retainer, the night before the trial of in [sic] this case.

             3. The Court finds that Kelsey Miller and her legal secretary were
      not advised of the October 31st, 2017 trial date at either the initial interview,
      any phone calls, or at the time the retainer was paid, or that office would
      have taken whatever action they could have to protect his interests.

      4. Due to the above stated reasons, the Court finds that Plaintiff-Husband,
      Lewis Creed Jackson, willfully failed to attend the final hearing in this
      matter on October 31st, 2017, and due to his willfulness in failing to appear
      in court, the judgment cannot be set aside on “excusable neglect,” under
      T.R.C.P. 60.02.

       On appeal, Husband argues that the trial court abused its discretion in denying his
motion to set aside the decree of divorce. He also contends the trial court failed to make
an equitable division of the proceeds from the sale of the parties’ livestock, erred in
finding Husband was underemployed for purposes of calculating his child support, and
abused its discretion in awarding Wife her attorney’s fees.



                                            -3-
                                       II. ANALYSIS

       A. Motion to Set Aside Decree of Divorce

       Husband filed his motion to set aside the court’s order pursuant to Tenn. R. Civ. P.
55.02, which provides that a court may set aside a judgment by default in accordance
with Rule 60.02 for good cause. The trial court treated the motion as if it were filed
pursuant to Tenn. R. Civ. P. 60.02, which provides, in relevant part:

       On motion and upon such terms as are just, the court may relieve a party or
       the party’s legal representative from a final judgment, order or proceeding
       for the following reasons: (1) mistake, inadvertence, surprise or excusable
       neglect . . . .

Rulings on motions to set aside a judgment pursuant to Tenn. R. Civ. P. 60.02 are “best
left to the discretion of the trial judge.” Henderson v. SAIA, Inc., 318 S.W.3d 328, 335
(Tenn. 2010) (citing Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97 (Tenn. 1993); see
also Banks v. Dement Constr. Co., 817 S.W.2d 16, 18 (Tenn. 1991); McCracken v.
Brentwood United Methodist Church, 958 S.W.2d 792, 795 (Tenn. Ct. App. 1997).
Appellate courts apply an abuse of discretion standard of review to determine whether the
trial court erred in denying a party’s motion to set aside a judgment. Henderson, 318
S.W.3d at 335; Pryor v. Rivergate Meadows Apartment Assocs. Ltd. P’ship, 338 S.W.3d
882, 885 (Tenn. Ct. App. 2009).

       Our Supreme Court has addressed what it means for a trial court to exercise its
discretion properly, stating:

       Discretionary decisions must take the applicable law and the relevant facts
       into account. An abuse of discretion occurs when a court strays beyond the
       applicable legal standards or when it fails to properly consider the factors
       customarily used to guide the particular discretionary decision. A court
       abuses its discretion when it causes an injustice to the party challenging the
       decision by (1) applying an incorrect legal standard, (2) reaching an
       illogical or unreasonable decision, or (3) basing its decision on a clearly
       erroneous assessment of the evidence.

Lee Med., Inc. v. Beecher, 312 S.W.3d 515, 524 (Tenn. 2010) (citations omitted). When
a discretionary decision is appealed, the reviewing court is not permitted to second-guess
the trial court’s judgment or substitute its discretion for that of the lower court. Id.

       The abuse of discretion standard of review envisions a less rigorous review
       of the lower court’s decision and a decreased likelihood that the decision


                                           -4-
       will be reversed on appeal. It reflects an awareness that the decision being
       reviewed involved a choice among several acceptable alternatives.

Id. (citations omitted); see also Henderson, 318 S.W.3d at 335 (explaining that abuse of
discretion standard is “deferential standard”).

        Husband contends that the trial court should have granted his motion based on his
mistake, inadvertence, or excusable neglect and that it erred in finding that he willfully
failed to appear at the trial on October 31. Husband acknowledges that he received the
trial court’s order dated August 31, 2017, in which the court instructed Husband to retain
new counsel within fifteen days and made clear that the trial would take place on October
31, 2017, with “no more continuances.” He explains that he went to the offices of Kelsy
Miller on September 14 with the plan of retaining her to represent him at the trial of this
case. Husband asserts that he met with Ms. Miller on this date and informed her of his
upcoming trial. Husband claims that Ms. Miller told him she would have the trial
continued to allow her time to review the case and prepare herself for trial. During
Husband’s meeting with Ms. Miller on September 14, Husband was handed a contract to
review that set out the terms of Ms. Miller’s representation. Ms. Miller required Husband
to pay a retainer in the amount of $3,000 before she would agree to represent him.
Husband later called Ms. Miller’s office in an effort to retain her services and offered to
pay a portion of the $3,000 because he did not have the full amount available at that time.
Ms. Miller’s secretary informed Husband that Ms. Miller required the retainer be paid in
full before she would agree to represent him.

       Husband did not return to Ms. Miller’s office until the late afternoon on October
30, the day before his case was scheduled to be tried. He arrived at the office at 4:50 and
saw Ms. Miller as she was leaving the office. Husband interacted with one of Ms.
Miller’s receptionists/paralegals on October 30 and paid the retainer in full at that time.
He asserts that he did not appear in court the following morning because he believed Ms.
Miller would arrange for the trial to be continued.

       The trial court held a hearing on Husband’s motion to set aside the divorce decree
on February 2, 2018. Husband testified about his meeting with Ms. Miller on September
14 as follows:

       A: I told Ms. Miller about [the court order dated August 31, 2017], and she
       said it wouldn’t be no problem.

       Q: Did you bring a copy of that order with you to Ms. Miller’s office?

       A: I think so.

       Q: You think so or you know so?

                                           -5-
      A: I’m not really sure if I did or didn’t, but I informed her about the date.

      ....

      A: She said she had to have time to prepare the case and it wouldn’t be no
      problem. You know, two weeks was not enough for her to prepare the
      case.

      ....

      Q: Okay. What day did you go see Ms. Miller?

      A: September the 14th.

      Q: September the 14th?

      A: Yes, ma’am.

      Q: Okay. Now, and when was the trial set?

      A: I really don’t know.

      Q: You don’t know?

      A: No, ma’am, I don’t.

      Q: So, you can’t even, you can’t even tell us today?

      A: I think it’s October the 3rd, I’m not sure.

      Q: October the 3rd?

      A: Yes, ma’am.

      Q: Or October the 31st?

      A: Is it October the 31st? I wasn’t for sure.

      Husband then testified about his return to Ms. Miller’s office on October 30, one
day before his case was scheduled to be tried:

      Q: Okay. So, when you went into Ms. Miller’s office on October the 30th,
      when did you think your court date was?

                                           -6-
      A: It was the next day or two.

      Q: Say that again.

      A: It was the next day or two. I believe - -

      Q: In the next day or two?

      A: - - that - - was on a Friday, and the court date was on a Monday.

      Q: In the next day or two. Okay. So, you were on, you were there on the
      30th?

      A: Right.

      Q: October 30th?

      A: Yes, ma’am.

      Q: And it was the, October 30th - - 31st was your court date, wasn’t it?

      A: Was it a Thursday?

      Q: I don’t know.

      A: I don’t really know what day. I knew it was the next day or two.

Husband testified that he did not have an opportunity to speak with Ms. Miller on
October 30 because she was on her way out of the office as he was arriving. Wife’s
attorney asked Husband what he said to the woman with whom he spoke in Ms. Miller’s
office on October 30 about his court date the following day.

      Q: What . . . communications did you have with Ms. Holder [Ms. Miller’s
      paralegal/receptionist] other than you wanted to hire Ms. Miller?

      A: I really don’t know. I can’t remember. I can’t - -

      Q: Excuse me?

      A: I really can’t remember what was said.

      ....


                                          -7-
      Q: Had no discussions about the trial?

      A: I’m not sure. No, I, I seen [Ms.] Kelly when she come off, when she
      come out the door. When [Ms.] Kelly come out the door, I seen her, I
      turned to talk to her, I spoke to her, and I was going to say something to
      her, and she went on by. I mean, she didn’t want to talk, so I just figured
      that she’d realize what was going on and I was there - -

      Q: Knowing how important that court date was, you didn’t say anything to
      the secretary?

      A: I may have and may not, I’m not - -

      Q: You just don’t know?

      A: I can’t remember. The secretary went and got some papers and come
      back - -

      Q: Uh-huh.

      A: - - and I signed them and filled out the check.

      Q: Uh-huh.

      A: I really don’t - -

      Q: Well, knowing how important that court date was, and knowing that it
      was the next day, why didn’t you go to court?

      A: Well, I had done talked to [Ms.] Kelly about it, and she said there
      wouldn’t be no problem with continuing it.

       Michelle Holder, the paralegal/receptionist with whom Husband spoke when he
was in Ms. Miller’s office on October 30, testified about her interactions with Husband
on that day:

      Q: Okay. Was Ms. Miller there when he arrived?

      A: She was walking out the door as he was there.

      Q: Okay. And did he, did Ms. Miller or Mr. Jackson attempt to talk to one
      another?


                                          -8-
A: There wasn’t a conversation. They may have said, Hi. I don’t - -

Q: Okay.

A: - - know.

Q: And you didn’t know who he was when he came in your, in your office,
did you?

A: No.

Q: So, he had to identify himself?

A: Correct.

Q: And what did he tell you he was there for?

A: To retain Kelsy.

Q: Okay. So, then you had to look up paperwork for him?

A: Correct.

Q: Okay. Now, at any time during that conversation, did he talk to you
about a trial date?

A: I, just from recollection, I believe he may have mentioned that he had
one in about three weeks or so.

Q: So, he said in about three weeks or so?

A: Correct.

Q: Okay. Did he hand you any paperwork that, when he came in that day,
to show you what the court date was or anything?

A: No.

....

Q: Did he ever say, I have court in the morning?

A: No.

                                     -9-
      Q: Okay. You would remember that, wouldn’t you?

      A: At five ‘til 5:00, yes, I would remember that.

        Ms. Miller testified about her interactions with Husband on September 14, 2017,
the date Husband first went to Ms. Miller’s office to discuss her representation of him.
She was asked whether Husband told her a date had been set for his trial, and Ms. Miller
testified as follows:

      A: No. No, he did not. And I, I looked back at my notes once I found out
      about this motion to see if he had ever identified a specific court date - -

      Q: Uh-huh.

      A: - - and when I looked in my notes, there was no specific court date
      identified. The only thing that I have reflected in my notes was that Mr.
      Chaffin was his attorney, and then he said that relationship was no longer
      going to - -

      Q: Okay.

      A: - - happen.

      ....

      Q: He didn’t give you a trial date, but did he tell you that there was a final
      hearing set?

      A: He told me that they were getting ready for a final hearing. I was trying
      to figure out where the case was at –

      Q: Uh-huh.

      A: - - in order to try to quote a retainer fee.

      Q: Uh-huh.

      A: I had asked him what had happened up to that point, and he had never,
      he never gave me a specific date. I know that for sure, because if he did, I
      would have written that down. But, no, he never gave me a specific date. I
      do remember what we talked about was the amount of depositions that had
      been taken.


                                            - 10 -
Q: Uh-huh.

A: And that was something that I noted in my retainer letter, because I said
I would have to review all that in order to get caught up.

....

Q: Okay. But he did bring, brought no paperwork?

A: None.

Q: Had you spoken with him, did you speak with him on the phone after
that appointment? And I’m talking up, up to October 30th.

A: No.

Q: From September 14th ‘til October 30th.

A: No. I remember Mr. Jackson leaving after that consultation, he left with
the engagement letter –

Q: Uh-huh.

A: - - and then I did not see him or hear from him until October 30th at
about 4:55 when I walked out of my office and out the front door.

Q: Okay. Does, does your office have a policy about payment of retainers?

A: Meaning - - before I do anything, before I will put my name to
anything, they have to pay the retainer in full.

Q: In full?

A: Yes.

....

Q: All right. On October 30th, 2017, did you see Mr. Jackson in your
office?

A: I saw him. And I, it’s weird that I remember that specific day –

Q: Uh-huh?

                                   - 11 -
       A: - - because normally if I’m passing clients, I’m not going to remember
       that, but I remembered him specifically because that afternoon I was
       running late, I knew I had to get my daughter to her dance class at 5:15, I
       was running late. I remember running out the door about 4:55. I looked
       over, I saw Mr. Jackson, I remember thinking, I wondered what had
       happened to him.

       Q: So, you recognized him?

       A: I recognized him.

       Q: Okay.

       A: And I just waved at him, did not speak. I literally went through the
       double doors in my office and out the front door –

       Q: Did –

       A: - - and left.

       Q: - - did he speak with you?

       A: No.

        After hearing this testimony, the trial court concluded that Husband willfully
failed to attend the divorce trial on October 31, 2017, and denied Husband’s motion to set
aside the divorce decree based on mistake, inadvertence, or excusable neglect. The basis
of the court’s decision was its finding that Husband had failed to inform either Ms. Miller
or her legal secretary that his trial was scheduled for October 31, 2017, at the initial
meeting on September 14, 2017, in any phone calls, or when Husband was in Ms.
Miller’s office on October 30, 2017, to pay his retainer.

        As shown above, Husband testified that he informed Ms. Miller about the court
date during his initial meeting on September 14, and Ms. Miller testified that she was not
so informed. The trial court did not make a specific finding regarding Husband’s
credibility, but it is clear from the court’s order that it believed Ms. Miller’s and Ms.
Holder’s testimony that Husband did not inform either of them that his trial was
scheduled for October 31, 2017. According to our Supreme Court, “[w]hen it comes to
live, in-court witnesses, appellate courts should afford trial courts considerable deference
when reviewing issues that hinge on the witnesses’ credibility because trial courts are
‘uniquely positioned to observe the demeanor and conduct of witnesses.’” Kelly v. Kelly,
445 S.W.3d 685, 692 (Tenn. 2014) (quoting State v. Binette, 33 S.W.3d 215, 217 (Tenn.
2000)); see also Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013) (stating

                                           - 12 -
trial judges, who are in the position of observing witnesses and determining credibility,
are better able to evaluate facts than appellate judges). Appellate courts do not reevaluate
a trial judge’s credibility determination unless there is clear and convincing evidence to
the contrary. Kelly, 445 S.W.3d at 692 (citing Wells v. Tenn. Bd. of Regents, 9 S.W.3d
779, 783 (Tenn. 1999)). To meet this clear and convincing standard, evidence “must
eliminate any ‘serious or substantial doubt about the correctness of the conclusions drawn
from the evidence.’” Id. at 692-93 (quoting State v. Sexton, 368 S.W.3d 371, 404 (Tenn.
2012)). Husband does not contend that the trial court erred in relying on Ms. Miller’s and
Ms. Holder’s testimony or that the evidence clearly and convincingly contradicted its
determination that Ms. Miller and Ms. Holder did not know Husband’s trial was
scheduled for October 31, 2017, and we conclude that the record supports the trial court’s
finding on this point.

       The party seeking relief from a judgment pursuant to Tenn. R. Civ. P. 60.02(1)
carries the burden of proving the basis of his or her claim. Pryor, 338 S.W.3d at 886
(citing Henry v. Goins, 104 S.W.3d 475, 482 (Tenn. 2003)). This Court addressed the
meaning of excusable neglect in Ferguson v. Brown, 291 S.W.3d 381 (Tenn. Ct. App.
2008), wherein we noted that “[e]xcusable neglect may have causes ranging from forces
beyond a party’s control to forces within its control.” Ferguson, 291 S.W.3d at 388
(citing State ex rel. Sizemore v. United Physicians Ins. Risk Retention Grp., 56 S.W.3d
557, 567 (Tenn. Ct. App. 2001)). The Ferguson Court explained that determining
whether neglect in a particular circumstance is excusable involves considerations of
equity and depends on all of the relevant circumstances. Id. (citing Sizemore, 56 S.W.3d
at 567). The equitable considerations include the reasons for the neglect, the party’s good
or bad faith, the prejudice to the other party, and the impact of the neglect on the
proceedings. Id. (citing Sizemore, 56 S.W.3d at 567).

       Husband offers no explanation for his failure to appear in court on October 31,
2017, other than his belief that Ms. Miller would obtain a continuance of the trial.
Husband’s testimony on February 2, 2018, does not convince us that he held such belief
in good faith. Husband was aware of the trial court’s order dated August 31, 2017,
directing him to retain a new attorney within fifteen days and clearly stating that there
would be no more continuances of the trial. Husband scheduled a meeting with Ms.
Miller within the mandated fifteen days from the date of the order, but he did not retain
Ms. Miller to represent him for an additional forty-six days. The trial court found that
when he met with Ms. Miller on September 14, Husband did not provide Ms. Miller with
the order dated August 31, and he failed to inform her of his trial date on October 31. As
the trial court found, Husband did not inform either Ms. Miller or her
paralegal/receptionist that his trial was scheduled for the following day when he returned
to Ms. Miller’s office on October 30 to sign the retention contract and pay the retainer
fee.



                                           - 13 -
        Husband fails to demonstrate how the trial court applied an incorrect legal
standard, reached an illogical or unreasonable result, or based its decision to deny his
motion to set the divorce decree aside on a clearly erroneous assessment of the evidence.
See Lee Med., 312 S.W.3d at 524. As a result, we hold that the trial court did not abuse
its discretion in denying Husband’s motion to set aside its judgment. Having reached this
conclusion, we will move on to consider Husband’s arguments concerning the substance
of the decree.

       B. Division of Marital Assets

        Husband contends that the trial court failed to make an equitable division of the
proceeds from the sale of the parties’ livestock, which Husband does not dispute was
marital property. Husband’s brief does not include a table in either the statement of facts
or in an appendix that lists the parties’ property and debts, as required by Rule 7 of the
Rules of the Court of Appeals. This rule provides, in pertinent part:

       (a) In any domestic relations appeal in which either party takes issue with
       the classification of property or debt or with the manner in which the trial
       court divided or allocated the marital property or debt, the brief of the party
       raising the issue shall contain, in the statement of facts or in an appendix, a
       table in a form substantially similar to the form attached hereto. This table
       shall list all property and debts considered by the trial court, including: (1)
       all separate property, (2) all marital property, and (3) all separate and
       marital debts.

       (b) Each entry in the table must include a citation to the record where each
       party’s evidence regarding the classification or valuation of the property or
       debt can be found and a citation to the record where the trial court’s
       decision regarding the classification, valuation, division, or allocation of the
       property or debt can be found.

TENN. R. CT. APP. 7.

        As we have explained in other cases involving the division of marital assets, ‘“in
all cases where a party takes issue with the classification and division of marital property,
the party must include in its brief a chart displaying the property values proposed by both
parties, the value assigned by the trial court, and the party to whom the trial court
awarded the property.”’ Hopwood v. Hopwood, No. M2015-01010-COA-R3-CV, 2016
WL 3537467, at *6 (Tenn. Ct. App. June 23, 2016) (quoting Akard v. Akard, No. E2013-
00818-COA-R3-CV, 2014 WL 6640294, at *4 (Tenn. Ct. App. Nov. 25, 2014)); see also
Harden v. Harden, No. M2009-01302-COA-R3-CV, 2010 WL 2612688, at *8 (Tenn. Ct.
App. June 30, 2010); Slaughter v. Slaughter, No. W2007-01488-COA-R3-CV, 2008 WL
1970491, at *2-3 (Tenn. Ct. App. May 8, 2008). Failing to comply with the requirements

                                            - 14 -
of Rule 7 “results in waiver of ‘all issues relating to the rule’s requirements.’” Hopwood,
2016 WL 3537467, at *6 (quoting Forbess v. Forbess, 370 S.W.3d 347, 354 (Tenn. Ct.
App. 2011)). As we noted in Hopwood v. Hopwood, “[a]lthough we may suspend the
requirements of Rule 7 for ‘good cause,’ see TENN. R. CT. APP. 1(b), we discern no such
cause to do so in this case.” Hopwood, 2016 WL 3537467, at *7. These parties were
married for twenty-five years and had acquired various parcels of real estate, numerous
vehicles, an unknown quantity of cattle, and numerous items of farm equipment in
addition to their items of personal property. Due to Husband’s failure to comply with the
requirements of Rule 7, we decline to consider Husband’s argument concerning the trial
court’s distribution to Wife of a portion of the proceeds from the sale of the parties’
livestock.

       C. Calculation of Child Support

        Husband next argues that the trial court erred in finding that he was
underemployed when it determined his income for purposes of calculating his child
support obligation. In addressing Husband’s obligation for child support, the court made
the following findings regarding Husband’s income:

       5.      The court finds that the income information provided in 2016, to
       determine child support, shall remain the same, as the father did not provide
       sufficient any [sic] updated income information (including his wages, cattle
       sales, farm income, and pension income) for the calculation of child
       support, and IT IS ORDERED that Child Support shall remain as set at One
       Thousand One Hundred Twenty Two ($1,122.00) Dollars per month, and
       shall remain so unless and until this court or the Child Support Division of
       the District Attorney General’s office receives further information about
       Father’s income sufficient to create a significant variance. Said payments
       shall continue to be made via Wage Assignment, with the father being
       responsible for any payments pending the effectiveness of said wage
       assignment.

              The Court also finds that after reviewing Father’s income records for
       the past twelve (12) months, it appears that Father has intentionally and
       voluntarily underemployed himself by cutting out his overtime hours, and
       also based on Father testimony at depositions in February, 2017, that Father
       worked and was able to work seven (7) days a week. (Trial Exhibit #5)

       Determining whether a party is willfully underemployed is a question of fact over
which the trial court has “considerable discretion.” Willis v. Willis, 62 S.W.3d 735, 738
(Tenn. Ct. App. 2001); see also Owensby v. Davis, No. M2007-01262-COA-R3-JV, 2008
WL 3069777, at *4 (Tenn. Ct. App. July 31, 2008); Demers v. Demers, 149 S.W.3d 61,
69 (Tenn. Ct. App. 2003). We review the trial court’s findings of fact de novo, affording

                                          - 15 -
them a presumption of correctness unless the evidence preponderates otherwise. TENN.
R. APP. P. 13(d); Owensby, 2008 WL 3069777, at *3.

       Husband was deposed on February 28, 2017, and his deposition was entered as an
exhibit at trial. Husband testified during his deposition that he worked seven days a week
and that he had been doing this for the past forty years. A document from Husband’s
employer was introduced at trial, and this document showed that Husband’s overtime
hours decreased significantly over the three-year period from 2015 through 2017. In
2015, Husband worked 508 hours of overtime; in 2016, Husband worked 333.6 hours of
overtime; and in 2017, Husband worked 154 hours of overtime.

       “A party’s child support obligation is not measured by his actual income; it is
measured by his earning capacity as evidenced by his educational level and previous
work experience.” Owensby, 2008 WL 3069777, at *4 (citing TENN. COMP. R. & REGS.
1240-2-4-.04(3)(a)(2)(ii); Watters v. Watters, 22 S.W.3d 817, 820-21 (Tenn. Ct. App.
1999)). When a party testifies that he can earn more money than he currently earns, a
court may treat that testimony as evidence of willful underemployment. Willis, 62 S.W.3d
at 738. Tennessee employs no presumption that a parent is willfully and/or voluntarily
underemployed. TENN. COMP. R. & REGS. 1240-2-4-.04(3)(a)(2)(ii).

       The trial court determined that Husband was underemployed and that his earning
capacity as of October 31, 2017, was the same as it was in 2016, when he was ordered to
pay monthly child support in the amount of $1,122. The only testimony from Husband
that we have is his deposition testimony, described above. The documentary evidence
shows that Husband’s overtime hours declined from 508 in 2015 to 154 in 2017, a
decrease of close to seventy percent. If Husband had appeared at his trial, he may have
been able to offer an explanation for the steep decrease in his overtime hours, which
might have led to a different finding by the trial court. In the absence of evidence other
than what we have already discussed, however, we conclude that the evidence in the
record does not preponderate against the trial court’s finding that Husband was
voluntarily underemployed at the time of trial. Accordingly, we affirm the trial court’s
calculation of Husband’s child support obligation and order that it remain at $1,122 per
month.

       D. Award of Attorney’s Fees to Wife

       Wife asked the trial court for an award of her attorney’s fees, and the trial court
determined that an award of fees was appropriate in this case. The trial judge asked
Wife’s attorney during the trial how she wanted the court to characterize its award, and
Wife’s attorney requested that the court award the fees as alimony in solido. In its
decree, however, the court did not characterize the award of fees as alimony in solido.
Instead, the court wrote, “IT IS FURTHER ORDERED that Husband, due to his failure
to speedily move this divorce action along, having drug his feet on this matter, he shall be

                                           - 16 -
responsible for Wife’s attorneys fees in the amount of Eighteen Thousand Three Hundred
Thirty Six ($18,336.00) Dollars.”

        ‘“It is well-settled that a trial court speaks through its written orders—not through
oral statements contained in the transcripts—and that the appellate court reviews the trial
court’s written orders.”’ Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn. 2015)
(quoting Anil Constr. Inc. v. McCollum, No. W2013-01447-COA-R3-CV, 2014 WL
3928726, at *8 (Tenn. Ct. App. Aug. 7, 2014)); see also In re Adoption of E.N.R., 42
S.W.3d 26, 31 (Tenn. 2001); Alexander v. JB Partners, 380 S.W.3d 772, 777 (Tenn. Ct.
App. 2011). Thus, because the trial court did not characterize its award of attorney’s fees
to Wife as alimony in solido in its written order, we conclude that the trial court awarded
Wife her fees pursuant to Tenn. Code Ann. § 36-5-103(c). The version of this statute that
was in effect when this case was tried in October 2017 provided:

          (c) The plaintiff spouse may recover from the defendant spouse, and the
          spouse or other person to whom the custody of the child, or children, is
          awarded may recover from the other spouse reasonable attorney fees
          incurred in enforcing any decree for alimony and/or child support, or in
          regard to any suit or action concerning the adjudication of the custody or
          the change of custody of any child, or children, of the parties, both upon the
          original divorce hearing and at any subsequent hearing, which fees may be
          fixed and allowed by the court, before whom such action or proceeding is
          pending, in the discretion of such court.

       Noting that fees awarded pursuant to Tenn. Code Ann. § 36-5-103(c) are “largely
discretionary with the trial court,” our Supreme Court has stated that it “will only
interfere on appeal when a clear abuse of that discretion has occurred.” Keyt v. Keyt, 244
S.W.3d 321, 334 (Tenn. 2007). In a different case the Court explained that ‘“[i]n cases
involving the custody and support of children, . . . it has long been the rule in this State
that counsel fees incurred on behalf of minors may be recovered when shown to be
reasonable and appropriate.”’ Taylor v. Fezell, 158 S.W.3d 352, 360 (Tenn. 2005)
(quoting Deas v. Deas, 774 S.W.2d 167, 169 (Tenn. 1989)). Acknowledging that the
prevailing party has “no absolute right to such fees,” the Taylor Court noted that “their
award in custody and support proceedings is familiar and almost commonplace.”’ Id.
(quoting Deas, 774 S.W.2d at 170). The Taylor Court continued that the trial court could
consider the prevailing spouse’s ability to pay the fees but that “such consideration will
not be controlling.” Id. (citing Sherrod v. Wix, 849 S.W.2d 780, 785 (Tenn. Ct.
App.1992)).

      The case at bar involved not only the custody of the parties’ minor child; it also
involved the collection of child support that Husband owed dating back to 2012.1 Wife is

1
    Evidence was introduced at trial that Husband owed child support dating back to 2012 in the total
                                                 - 17 -
the party to whom custody of the minor child and child support were awarded, and
Husband has not shown that the trial court abused its discretion in awarding Wife the
attorney’s fees she incurred in this case. We, therefore, affirm the trial court’s award of
attorney’s fees to Wife.

                                    III. CONCLUSION

        The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Lewis Creed Jackson, for which execution may
issue if necessary.


                                                   ________________________________
                                                   ANDY D. BENNETT, JUDGE




amount of $54,057.
                                          - 18 -